REASONS FOR ALLOWANCE
Claims 26-51 are allowed.
Claim 26 and 50 is allowed because the prior art of record fails to disclose or suggest a physically unclonable function device, or a method thereof, comprising a set of diode-connected MOS transistors including N first transistors and at least one second transistor; a first circuit; a second circuit; and a comparator with the connections and operations set forth therein.  In particularly, the prior art of record fails to teach or suggest the limitations “a first circuit configured to impose, on each first transistor, a fixed respective gate voltage regardless of the value of a current flowing in this first transistor; a second circuit configured to impose, on each second transistor, a fixed respective gate voltage regardless of the value of a current flowing in this second transistor; and a comparator configured to deliver a signal whose level depends on a comparison between a first current obtained from a reference current substantially equal to an average of the currents flowing in the N first transistors, and a second current obtained from a current flowing in the at least one second transistor” in addition to other limitations recited therein.
Claims 27-49 are allowed because they depend on claim 26.
Claim 51 is allowed because the prior art of record fails to disclose or suggest a physically unclonable function device comprising the limitations “ST-18-RO-o168USo2Page 8 of iomeans for imposing, on each first transistor, a fixed respective gate voltage regardless of the value of a current flowing in this first transistor; means for imposing, on each second transistor, a fixed respective gate voltage regardless of the value of a current flowing in this second transistor; and an output node of the function capable of delivering a signal whose level depends on a comparison between a first current obtained from a reference current equal or substantially equal to the average of the currents flowing in the N first transistors and a second current obtained from a current flowing in the at least one second transistor” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842